Citation Nr: 0823315	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-08 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  

2.  Entitlement to a higher initial rating for degenerative 
disc disease, cervical spine C5-6 with chronic pain, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial rating for radiculopathy 
C7, left upper extremity, currently evaluated as 20 percent 
disabling.

4.  Entitlement to a higher initial rating for 
gastroesophageal reflux disease with hiatal hernia, currently 
evaluated as 10 percent disabling.

5.  Entitlement to a higher initial rating for chronic muscle 
tension headaches, currently evaluated as 10 percent 
disabling. 

6.  Entitlement to service connection for bilateral knee 
disorder.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for nerve damage (left 
shoulder, arm, and hand), to include as secondary to service-
connected degenerative disc disease, cervical spine C5-6 with 
chronic pain.

9.  Entitlement to service connection for arthritis/bone 
disease of the left hand.

10.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.  

11.  Entitlement to service connection for joint/muscle pain, 
multiple sites, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from November 1980 to March 
1981, September 1990 to June 1991, and January 2003 to July 
2004, to include service in the Southwest Asia theater of 
operations during the Persian Gulf War from October 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing, the veteran submitted additional 
evidence accompanied by a waiver of his right to have this 
evidence initially considered by the RO.  

The issues of entitlement to higher initial ratings for PTSD, 
degenerative disc disease of the cervical spine, and 
radiculopathy to the left upper extremity, and entitlement to 
service connection for bilateral hearing loss and 
arthritis/bone disease of the left hand are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  The veteran's gastroesophageal reflux disease with hiatal 
hernia is manifested by regurgitation, epigastric pressure, 
and associated arm and shoulder pain, but not of such 
severity as to result in persistently recurrent symptoms 
productive of considerable impairment of health.

2.  The veteran's chronic muscle tension headaches are 
manifested by nonprostrating headaches, occurring daily.

3.  The veteran is not currently diagnosed with a bilateral 
knee disorder. 

4.  The veteran is not currently diagnosed with any 
neurological impairment associated with his neck and left 
upper extremity disabilities other than service connected 
radiculopathy to the left upper extremity.

5.  The veteran does not exhibit objective indications of 
chronic fatigue syndrome attributable to service in the 
Persian Gulf War; he does not have a disability, in and of 
itself, manifested by chronic fatigue.    

6.  The veteran does not exhibit objective indications of 
joint/muscle pain of multiple sites attributable to service 
in the Persian Gulf War; he does not have a disability, in 
and of itself, manifested by generalized joint and muscle 
pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for gastroesophageal reflux disease with hiatal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7346 
(2007).

2.  The criteria for an initial rating in excess of 10 
percent for chronic muscle tension headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.124a, Diagnostic Code 8100 (2007).

3.  A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Nerve damage (left shoulder, arm, and hand) was not 
incurred in or aggravated by active service, and it is not 
proximately due to or the result of service-connected 
degenerative disc disease, cervical spine C5-6 with chronic 
pain.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2007).

5.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service, and may not be presumed to be 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.317 (2007).

6.  Joint/muscle pain, multiple sites was not incurred in or 
aggravated by active service, and may not be presumed to be 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an August 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of any further evidence 
that pertains to the claims.  A March 2006 notice letter 
advised the veteran that the evidence needed to show that his 
disabilities were worse in severity including evidence 
addressing the impact of his condition on employment and the 
severity and duration of his symptoms.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The veteran was also provided 
with notice of the information and evidence needed to 
establish an effective date for his disabilities in the March 
2006 notice letter.  The pertinent rating criteria for his 
service connected digestive and headache disabilities were 
provided in the February 2006 statement of the case.  

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for his 
digestive and headache disabilities.  In Dingess, the Court 
held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  See generally Turk v. Peake, 21 
Vet. App. 565 (2008) (where a party appeals from an original 
assignment of a disability rating, the claim is classified as 
an original claim, rather than as one for an increased 
rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating for 
a service-connected disability fall under the category of 
"original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA examination reports, 
lay statements, and hearing testimony.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting evidence.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



I.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2007).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

        1.	Gastroesophageal Reflux Disease with Hiatal Hernia

In the appealed January 2005 rating decision, the RO granted 
service connection for gastroesophageal reflux disease with 
hiatal hernia and assigned a noncompensable evaluation under 
7346, effective July 24, 2004, the day following the 
veteran's last discharge from service.  In a February 2006 
Decision Review Officer Decision, the RO increased the 
disability rating to 10 percent, effective July 24, 2004.

Under Diagnostic Code 7346, a 60 percent rating is assigned 
for symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is assigned for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is assigned where two or more of the symptoms 
necessary for a 30 percent rating are present, though of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2007).  

The service medical records show that the veteran was 
diagnosed and treated for gastroesophageal reflux disease 
with hiatal hernia during service.  In particular, an August 
2003 record showed that the veteran presented in sick call 
with complaints of epigastric pressure.  It was noted that 
the veteran had been taking Prevacid but had not taken any of 
this medication recently and so his symptoms resumed.  The 
veteran complained of epigastric tenderness with some 
pressure coming into his lower chest, but he denied any 
associated shortness of breath, nausea, vomiting, 
diaphoresis, or radiation of pain.  He maintained that he 
never experienced this pain while running or with any type of 
exertion.  He was instructed to restart Prevacid. 

A June 2004 record showed that the veteran requested a change 
in medications.  He maintained that the prescribed Prevacid 
was no longer effective after two and a half years.  The 
examiner noted an assessment of gastroesophageal reflux 
disease (not controlled).  The veteran was instructed to stop 
taking Prevacid and start taking Zantac.  A July 2004 record, 
however, showed that the veteran went back to Prevacid as he 
believed this medication worked better than Zantac.

After service, the veteran underwent a VA examination in 
October 2004.  The report on the examination shows the 
examiner reviewed the claims file.  The examiner noted that 
the veteran had symptoms suggestive of esophageal reflux, 
namely, regurgitation and upper abdominal pressure relieved 
by belching.  The veteran also had some intolerance to greasy 
and spicy foods.  The examiner noted that while the veteran 
was currently taking Prevacid, his symptoms had resolved.  
His weight was stable, and his bowel movements were normal.  
He was also not troubled with nausea or vomiting, and he had 
not had any hematemesis.  The examiner provided a diagnosis 
of symptoms suggestive of hiatal hernia with gastroesophageal 
reflux, on treatment and resolved.  The examiner noted that 
it was felt that the veteran's hiatal hernia symptoms were 
well-controlled with Prevacid.  

An October 2004 upper gastrointestinal (UGI) series continued 
to reveal a small sliding type of hiatal hernia with reflux.  

At the January 2007 hearing, the veteran complained of 
regurgitation and associated arm and shoulder pain.  He 
denied that a change or increase in medication did anything 
to alleviate his regurgitation and pain.  

The foregoing evidence shows that the veteran's 
gastroesophageal reflux disease with hiatal hernia is 
manifested by regurgitation, epigastric pressure, and 
associated arm and shoulder pain.  These symptoms are 
contemplated in the currently assigned 10 percent disability 
rating.  There is no evidence that shows or suggests that the 
veteran's symptoms are of such severity that they result in 
persistently recurrent symptoms productive of considerable 
impairment of health.  The service treatment records and the 
October 2004 VA examination report show the veteran functions 
well with the disability and no testimony elicited from the 
veteran changes this assessment.  For these reasons, the 
Board finds that the veteran is not entitled to an initial 
rating in excess of 10 percent under Diagnostic Code 7346.

        2.	Headaches 
        
In the appealed January 2005 rating decision, the RO granted 
service connection for chronic muscle tension headaches and 
assigned a noncompensable evaluation under 8100, effective 
July 24, 2004.  In the February 2006 Decision Review Officer 
Decision, the RO increased the disability rating to 10 
percent, effective July 24, 2004.

The service medical records show the veteran's complaints 
included headaches and dizziness in May 1991.  

After service, the October 2004 VA examination report shows 
the veteran reported that he experienced a headache that 
lasted for a few hours about twice a day.  He described the 
pain as bitemporal and throbbing in nature, precipitated by 
stress.  The examiner noted that the veteran did not describe 
nausea, vomiting, photophobia, phonophobia, or any focal 
neurological symptoms associated with the headaches, and he 
did not describe prostrating headaches.  The veteran 
indicated that he took ibuprofen for the headaches.  After 
conducting a neurological exam, the examiner provided a 
diagnosis of chronic muscle tension type headaches.  

At the January 2007 hearing, the veteran testified that he 
usually woke up with tension headaches.  At a minimum, he 
experienced headaches that usually lasted 45 minutes to an 
hour three or four times a day.  They were usually triggered 
by stress or when he got upset.  Once he got away from 
people, calmed down, or maybe had a cup of coffee, the 
headache usually went away for awhile until the next 
triggering event.  He had not been prescribed medication; 
rather, every once in awhile he took Tylenol.  In response to 
the question of whether he ever had to "call off of work" 
because of his headaches, the veteran appeared to indicate 
that he did not go to work "some mornings" because of his 
headaches-about 40 days in the past year.  

The veteran's headaches are nonprostrating, according to the 
VA examiner.  No testimony elicited from the veteran shows or 
suggests a change in that assessment as he continues to 
describe tension type headaches that are not prostrating in 
nature.  The veteran also has not been prescribed medication 
to treat his headaches.  Therefore, the Board finds that the 
currently assigned rating of 10 percent is appropriate even 
though the veteran does not meet the criteria associated with 
a compensable rating under Diagnostic Code 8100 as he does 
have some functional impairment associated with his headache 
disability.  

	3.	Other Considerations

The veteran's digestive and headache disabilities have not 
been shown to be manifested by greater than the criteria 
associated with the ratings assigned under the designated 
diagnostic codes during any portion of the appeal period.  
Accordingly, staged ratings are not in order and the assigned 
ratings are appropriate for the entire period of the 
veteran's appeal.  See Fenderson, supra.

The Board has also considered whether the veteran's digestive 
and headache disabilities present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disabilities, in 
and of themselves, have not been shown to objectively 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  There is nothing in the record to distinguish his 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

II.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

        1.	Bilateral Knee Disorder

At the January 2007 hearing, the veteran testified that 
during the performance of his service duties, he fell on his 
knees on many occasions.  He indicated that he went on sick 
call and he took medicine.  He maintained that he currently 
experienced residual pain in his knees as the result of the 
trauma.

The service treatment records show that on the Reports of 
Medical History dated in September 1980, August 1984, 
November 1989, May 1991, July 1993, and August 1998, the 
veteran reported positive answers to the question of whether 
he had now or ever had a "trick" or locked knee.  The 
veteran related that he sustained a large laceration on his 
right knee at the age of 9.  The service examination reports 
only reflected that he had a residual scar on his right knee.  
An August 2003 record showed the veteran reported that he was 
taking Vioxx for knee pain.  

After service, the veteran underwent a VA examination in 
October 2004.  The report on the examination shows the 
veteran complained of joint pain and stiffness in his knees.  
The physical examination showed the knees had a range of 
motion from full extension to 140 degrees of flexion.  There 
was no effusion, instability, or crepitance in the knees.  
The examiner provided a diagnosis of joint pain with normal 
examination.  X-rays of the knees were normal.  

While the veteran maintains that he currently suffers from a 
bilateral knee disorder that is related to in-service trauma, 
the service treatment records do not document any knee 
injuries and the VA examination of his knees was normal.  
Without a pathology to which the veteran's claimed bilateral 
knee pain can be attributed, there is no basis to find a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(providing that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted").  Entitlement to service-
connected benefits is specifically limited to cases where 
there is a current disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (providing that in the absence of 
proof of a present disability there can be no valid claim).  
The evidence of a current bilateral knee disability is 
limited to the veteran's own statements.  This is not 
competent evidence of a disability since laypersons, such as 
the veteran, are not qualified to render medical diagnoses.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, service connection for a bilateral knee disorder 
is not warranted. 

        2.	Nerve Damage (Left Shoulder, Arm, Hand)

At the January 2007 hearing, the veteran testified that he 
experienced pain, tingling, and numbness down in his hip and 
leg that he believed originated from his neck and left 
shoulder disabilities.  The October 2004 VA examination 
report shows the neurological examination only revealed 
objective evidence of a left C7 radiculopathy.  Separate 
service connection has been established for radiculopathy to 
the left upper extremity.  No other neurological impairment 
associated with the neck and left upper extremity has been 
clinically identified.  For these reasons, the Board finds 
that service connection for nerve damage (left shoulder, arm, 
and hand), including as secondary to service-connected 
degenerative disc disease, cervical spine C5-6 with chronic 
pain is not warranted.  

        3.	Chronic Fatigue Syndrome and Joint/Muscle Pain, 
Multiple Sites

The veteran contends that he has chronic fatigue and joint 
muscle pain as the result of his service in the Persian Gulf 
War.  

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability may 
be service-connected, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  A "qualifying chronic 
disability" has been defined to mean a chronic disability 
resulting from any of the following (or any combination of 
the following):  (1) an undiagnosed illness; (2) medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (specifically chronic 
fatigue syndrome, fibromyalgia, irritable bowel syndrome, or 
any other illness the Secretary determines meets the criteria 
of a medically unexplained chronic multisymptom illnesses); 
or (3) any diagnosed illness that the Secretary determines 
warrants a presumption of service connection.  38 C.F.R. § 
3.317(a)(2)(i) (2007).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2007). Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2007).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. § 
3.317(a)(4) (2007).  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2007).

The service treatment records show no complaints or findings 
referable to chronic fatigue syndrome and joint and muscle 
pain during and after the veteran's service in the Gulf War.  
Prior to the veteran's service in the Gulf War, a November 
1989 Report of Medical History only shows the veteran 
reported a positive response to the question of whether he 
ever had or had now cramps in his legs.  The November 1989 
service examination report showed that no bilateral leg 
disorder was identified. 

After his discharge from service, the October 2004 VA 
examination report shows the veteran complained of fatigue 
and joint pains in his neck, elbows, wrists, hands, and 
knees.  The examiner noted that there was nothing specific 
about the veteran's complaints, and that he still performed 
his everyday activities.  The examiner indicated that there 
were no visible changes in the complained of joints.  The 
physical examination revealed that the veteran's gait and 
stance were normal.  He did not seem to have any impairment 
of his extremities or torso as he was observed in the 
examination.  In dressing and undressing himself, he had no 
evidence of pain or limitation.  Range of motion of the 
shoulders, elbows, wrists and digits, lumbosacral spine, and 
ankles was noted as within normal limits.  "Pronation and 
supination" were normal.  Muscle development about the 
shoulder girdles and arms was symmetrical from right to left 
and of good quality.  The examiner provided a diagnosis of 
joint pain with normal examinations.  The examiner indicated 
that there was no evidence of arthritic changes, and no pain 
or weakness was found.  The examiner noted that a definite 
diagnosis could not be made.  The examiner also could not 
make a diagnosis as to the cause of the veteran's fatigue; he 
reiterated that the veteran's symptoms were extremely vague.  
The examiner concluded that this was felt to be a normal 
physical examination and the veteran's symptoms could not be 
attributed to any known clinical diagnosis.  

The veteran's subjective complaints of fatigue and 
joint/muscle pain are insufficient to establish service 
connection.  The veteran must also exhibit objective 
indications of a qualifying chronic disability and that is 
not shown by the evidence of record.  The service treatment 
records are negative, and the VA examiner reported on no 
evidence perceptible to him of disabilities manifested by 
fatigue and joint/muscle pain.  There are also no non-medical 
indicators of the claimed disabilities that are capable of 
independent verification of record.  The various articles the 
veteran submitted while informative do not address the 
particular facts of the veteran's case and relevant medical 
history.  For these reasons, the Board finds that service 
connection for chronic fatigue syndrome and joint/muscle 
pain, multiple sites as presumed due to an undiagnosed 
illness is not warranted.  

Service connection is also not otherwise warranted on a 
direct basis for similar reasons where the veteran is not 
currently diagnosed with underlying disabilities of chronic 
fatigue syndrome and generalized joint and muscle pain.


ORDER

An initial rating in excess of 10 percent for 
gastroesophageal reflux disease is denied.

An initial rating in excess of 10 percent for chronic muscle 
tension headaches is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for nerve damage (left shoulder, arm, and 
hand), to include as secondary to service-connected 
degenerative disc disease, cervical spine C5-6 with chronic 
pain is denied.

Service connection for chronic fatigue syndrome, to include 
as due to an undiagnosed illness is denied. 

Service connection for joint/muscle pain, multiple sites, to 
include as due to an undiagnosed illness is denied. 


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's PTSD, neck, 
left arm radiculopathy, hearing loss, and left hand arthritis 
claims.

The service treatment records and the October 2004 VA 
examination report show the veteran complained that his PTSD 
was primarily manifested by sleep disturbances, memory 
problems, anxiety, depression, intrusive thoughts of combat 
related events, nightmares, hypervigilance, heightened 
startle response, avoidance of public gatherings, 
irritability, and marital problems, but they got along 
"fairly well."  He was not receiving any mental health 
treatment, nor was he taking any psychotropic medications.  
At the January 2007 hearing, the veteran revealed that he was 
now involved in group therapy.  In response to the question 
of how had his PTSD increased in severity, the veteran 
responded that he could no longer sleep unless he took 
medication, and even with sleep aides, he did not sleep well.  
He maintained that he did not socialize and only left the 
house on an as needed basis.  He complained of panic attacks.  
He no longer slept in the same bedroom with his wife.  He 
worked part-time but did not interact with his fellow 
employees.  He denied that he had any close friends, and he 
confirmed that he had thoughts of hurting himself or someone 
else.  

The veteran now complains of symptoms of his PTSD that may be 
associated with a higher level impairment than the currently 
assigned disability evaluation contemplates according to the 
General Rating Formula for Mental Disorders.  See 38 C.F.R. 
§ 4.130 (2007).  He is also now in therapy.  Thus, the Board 
finds that the veteran should be afforded another VA mental 
examination to ensure that his PTSD is rated appropriately 
throughout the entire appeal period. 

As for the veteran's degenerative disc disease of the 
cervical spine and radiculopathy to the left upper extremity, 
the Board observes that the veteran was last afforded a VA 
examination in October 2004.  The reports on the joints and 
neurological examinations show the examiners did not address 
all pertinent disability factors set forth in 38 C.F.R. §§ 
4.40, 4.45 (2007).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In addition, the veteran testified that the 
limitation of range of motion in his neck was even more 
severe, and he related that he also now experienced spasms.  
He reported that he had been prescribed a TENS 
[transcutaneous electrical nerve stimulation] unit for his 
neck.  He also claimed his radiculopathy had worsened since 
his initial evaluation.  He was now always bothered by the 
pain regardless of the weather.  Thus, in light of testimony 
from the veteran that suggests a worsening of his symptoms 
and given the length of time since the veteran's last 
examination and the adequacy of the reports, the Board finds 
that a new examination is necessary to ascertain the current 
level of severity of the veteran's service-connected neck and 
radiculopathy disabilities.

As for the hearing loss claim, the veteran contends that he 
developed hearing loss as a result of exposure to loud noise 
from aircraft, explosions, and generators.  He maintains that 
he was not exposed to any type of loud noise in his civilian 
occupation.  While audiometric testing conducted at both the 
September 1980 enlistment examination and May 2004 Medical 
Evaluation Board examination did not show bilateral hearing 
impairment as defined in 38 C.F.R. § 3.385 (2007), the 
severity of the thresholds in frequencies 3000 and 4000 in 
the left ear and in frequency 3000 for the right ear were 
worse in 2004 than in 1980.  A June 1991 audiogram noted that 
the veteran was routinely exposed to hazardous noise in 
service.  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirement for establishing a disability at that time, he 
may nevertheless establish service connection for a current 
hearing disability by evidence that shows the current 
disability is causally related to service.  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  Given evidence that the 
veteran was exposed to hazardous noise in service and 
audiometric test results that suggest an upward trend in 
auditory thresholds, the Board finds that the veteran should 
be afforded a VA examination and a medical opinion obtained 
on whether any current hearing loss impairment shown on 
examination is etiologically related to service.  

As for the claimed arthritis/bone disease of the left hand, 
the October 2004 VA examination report shows the examiner 
noted that there was no evidence of bone disease in the left 
hand, and the radiology report noted that x-rays of the left 
hand revealed no evidence of arthritis.  The service 
treatment records, however, show a September 2003 radiology 
report noted that x-rays of the veteran's left hand revealed 
very early arthritic change in the first carpometacarpal 
joint space, even though no specific abnormalities were 
detected in the third through the fifth digits.   
The record is not clear as to whether the veteran has 
arthritis of the hand, so the Board finds that the veteran 
should be afforded a VA examination to determine whether he 
has any arthritis of the hand that represents a continuing 
disease process of the arthritis shown on a radiology report 
in service.  

Since the Board has determined that examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2007) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2007) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom the veteran received 
treatment for his PTSD, neck, 
radiculopathy, hearing loss, and left 
hand arthritis disabilities.  After 
securing the necessary authorizations for 
release of this information, seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The examiner should 
describe how the symptoms of the 
veteran's service-connected psychiatric 
disability affect his social and 
industrial capacity.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary studies or tests are to be 
accomplished.  The examiner should assign 
a Global Assessment of Functioning score 
for the service-connected PTSD.  The 
claims file should be made available to 
and reviewed by the examiner, and the 
examination report should reflect that 
this was done.  

3.  The veteran should be afforded VA 
joints and neurological examinations to 
determine the current severity of his 
service-connected degenerative disc 
disease of the cervical spine and 
radiculopathy to the let upper extremity 
as well as to determine the nature of any 
current arthritis/bone disease of the 
left hand and to provide an opinion as to 
its possible relationship to service.  
The veteran's claims file should be made 
available to and reviewed by the 
examiners, and the examination reports 
should reflect that this was done.  All 
indicated tests should be performed and 
all findings, including range of motion 
in degrees, should be reported in detail.  
The examiners should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

(a)  The neurological examiner should 
provide any neurological findings 
associated with the radiculopathy to the 
left upper extremity, and describe the 
frequency and duration of any 
incapacitating episodes (requiring bed 
rest prescribed by a physician and 
treatment by a physician) of 
intervertebral disc syndrome.

(b)  For the neck and radiculopathy 
disabilities, the joints and neurological 
examiners should describe the extent of 
any weakness, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and interference with 
sitting, standing and weight-bearing.  
The examiners are also asked to identify 
any objective evidence of pain or 
functional loss due to pain, including 
limitation of motion due to pain.  The 
examiners should also express an opinion 
as to whether there would be additional 
limits on functional ability on repeated 
use or during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion.  If this 
is not feasible, the examiners should so 
state.

(c)  The joints examiner should opine as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current arthritis/bone disease 
of the left hand is related to any 
symptomatology shown in service.  

4.  The veteran should be afforded a VA 
audiological examination to determine the 
nature of any current bilateral hearing 
loss, and to provide an opinion as to its 
possible relationship to service.  The 
claims file should be provided to and 
reviewed by the examiner, and the 
examination report should reflect that 
this was done.  The examiner should 
accept as true that the veteran was 
exposed to hazardous noise during 
service.  The examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current bilateral hearing loss is 
related to an incident of the veteran's 
military service, including hazardous 
noise exposure.

5.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


